TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00045-CV



                        Stephen Shamel and Grace Shamel, Appellants

                                                v.

                 Clauklin LLC and Capital City Relocation LLC, Appellees


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-12-011648, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Stephen Shamel and Grace Shamel have filed Appellants’ Unopposed

Motion for Dismissal of Appeal stating that they no longer wish to continue to pursue this appeal.

They certify that appellees’ counsel is unopposed to the filing of this motion. We grant the motion

and dismiss this appeal. See Tex. R. App. P. 42.1(a).




                                             Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellants’ Motion

Filed: June 20, 2013